Citation Nr: 1736258	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for arthritis of the left fingers and hands, previously considered as entitlement to service connection for arthritis of the fingers and hands.    

3.  Entitlement to a disability rating in excess of 10 percent prior to January 16, 2015, and in excess of 20 percent thereafter for bilateral hearing loss.    

4.  Entitlement to a disability rating in excess of 10 percent prior to January 16, 2015, and in excess of 20 percent thereafter for right shoulder osteoarthritis, status post rotator cuff repair with normal healed surgical scar.    

5.  Entitlement to service connection for a left foot and ankle disorder.

6.  Entitlement to service connection for prostate cancer residuals, to include as due to herbicide exposure and/or radiation exposure.


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1971 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) from May 2010, December 2011, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and Roanoke, Virginia, respectively.  The RO in Roanoke currently has jurisdiction over this matter. 

Briefly, the Board notes the March 2012 statements of the case (SOCs) contain 11 issues and three issues respectively.  However, in his July 2010 substantial appeal, the Veteran limited the appeal to the claims listed on the title page.  As such, the remaining issues contained in the March 2012 SOCs are not currently on appeal. 
Further, SOCs addressing other claims were issued in June 2013.  However, the Veteran did not perfect an appeal.  Thus, the issues contained in the June 2013 SOCs are also not on appeal and will not be addressed by the Board. 

The issues relating to bilateral hearing loss, right shoulder, prostate cancer, arthritis of the left fingers and hands, and the left foot and ankle claims were previously before the Board in November 2014.  The issues were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  They are again before the Board for further appellate action. 

The RO granted service connection for osteoarthritis of the first and third right digits in its February 2015 rating decision.  However, in the April 2017 SSOC, the RO continued the denial of service connection for arthritis of the left fingers and hands.  Thus, that portion of the claim is before the Board for adjudication.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a left ankle/foot condition, prostate cancer residuals, and left hand/fingers condition; and entitlement to increased disability ratings for bilateral hearing loss and right shoulder osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's sleep apnea had its onset in service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to service connection for sleep apnea.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) before the Board decides the claim.
Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).   

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran claims entitlement to service connection for obstructive sleep apnea (OSA), which he asserts began in or is otherwise related to service.  Initially the Board notes the Veteran underwent a sleep study in July 2012 at the VA medical center (VAMC) in Richmond, Virginia where he was diagnosed with OSA.  

Although a review of the Veteran's service treatment records (STRs) reveals no complaints or treatment for OSA, the Veteran has consistently reported he had trouble sleeping, had periods of elevated stress, and had conditions which could have caused OSA.  Specifically, the Veteran reported he never slept well while in the military despite being told by his wife he often stopped breathing during sleep.  He also stated he exhibited the typical symptoms of sleep apnea including excessive daytime sleepiness, irregular breathing during sleep, morning headaches, depression, difficulty concentrating, drowsy driving, and acid reflux.  The Veteran's wife submitted a statement in January 2014 in which she reported the Veteran has had problems sleeping since they were married in 1971.  She also stated the Veteran would snore loudly in his sleep and at times would stop breathing and she would have to wake him so he would start breathing again.  As both the Veteran and his wife are competent to report the onset of observable symptoms such as snoring, sleep walking, and not breathing, their statements are competent. Furthermore, there is nothing in the record challenging their credibility.  As such, the Board finds their reports credible and probative. 

In May 2017, a certified sleep specialist familiar with the Veteran's condition opined the sleep apnea was incurred in service.  The specialist reviewed the Veteran's file and is currently treating the Veteran for obstructive sleep apnea.  In support of his conclusion, the physician noted the Veteran's in-service reports of being sleepy, as well as his reported two-year period of extreme stress before his 1993 discharge.  Additionally, the physician stated that the Veteran's noted upper airway abnormalities, large neck, normal body mass index (BMI) in service, and his reported stress are strong indicators sleep apnea began in service. 

The Board is persuaded by this evidence and, affording the Veteran the benefit of the doubt, finds entitlement to service connection for sleep apnea is warranted based on the evidence of record. 


ORDER

Service connection for obstructive sleep apnea is granted.


REMAND

While further delay is regrettable, the Board finds additional development is necessary before deciding the Veteran's claims.  

Bilateral hearing loss 

In 2009 the Veteran sought to increase his bilateral hearing loss disability from the noncompensable rating the RO granted in 1993.  The RO increased the rating to 10 percent effective June 15, 2009.  The Veteran disagreed with this decision and the Board remanded the issue in November 2014 for further development.  In February 2015, the RO increased the bilateral hearing loss evaluation to 20 percent based on the results of the January 2015 VA examination. 

In correspondence received in August 2017, the Veteran indicated his hearing has continued to decline since the January 2015 VA examination.  As the last examination results are more than two years old and the Veteran has indicated a worsening of the condition, the Board finds a new examination is warranted.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Right Shoulder Osteoarthritis

In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include range of motion (ROM) testing, "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  In addition, if applicable, the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  

The Veteran most recently underwent a VA examination in January 2015.  The examiner noted the Veteran's right side is dominant and examined the Veteran's initial ROM as well as his ROM upon repetitive use for both shoulders.  The examination report also indicates there was no pain on weight-bearing.  However, the Board notes the examination report does not comment on pain, if any, noted on passive ROM and on non-weight-bearing.  As such, the January 2015 examination report is inadequate in light of the Court's decision in Correia and the issue must be remanded for a new VA examination which complies with the requirements in Correia.  However, as the examination report also indicates abnormal findings in the left shoulder, the requirement of ROM testing on the opposite undamaged joint is moot.


Left Ankle and Foot Condition 

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In January 2015, the Veteran underwent a VA examination to determine the etiology of any left ankle or foot conditions.  The examiner noted there was no diagnosed ankle condition and diagnosed bilateral pes planus.  The examiner opined the Veteran's foot pain was not incurred or related to service reasoning that the STRs showed no diagnosis of pes planus and that the Veteran's military occupational specialty (MOS) was administrative, requiring only periodic physical activity. 

Subsequently, the Veteran has asserted and provided evidence of various trainings and certifications he obtained in service, outside of his MOS, which required regular physical training.  These statements and reports should be reviewed and addressed by a medical professional.  As such, an addendum medical opinion which considers the Veteran's additional arguments and evidence is warranted. 

Prostate Cancer Residuals

The Veteran also underwent a VA examination for prostate cancer in January 2015.  The examiner diagnosed prostate cancer and noted that it was in remission.  Additionally, the examination report indicates no residuals of cancer were found at the time.  After reviewing the Veteran's medical records, the examiner provided a negative nexus opinion.  In support of his conclusion, the examiner stated that to his knowledge there is no causal association between either urethral burning or urinary frequency, for which the Veteran was treated in service, and prostate cancer. 

Subsequently, the Veteran has asserted that research shows there is a correlation between his reported symptoms and prostate cancer.  He has also reported his symptoms continued throughout his military career and he requested a prostate exam in 1993 upon discharge but only underwent a biopsy in 1995.  Specifically the Veteran submitted an article titled Prostate Cancer Symptoms from the Cancer Treatment Centers of America.  However, neither his statements nor the submitted article were considered by a medical professional before rendering an opinion on the etiology of the prostate cancer.  A remand for an addendum opinion which takes this evidence into consideration is warranted. 

Additionally, in March 2015 correspondence, the Veteran reported working in a military warehouse where supplies, equipment, and other cargo returning from South East Asia were marshaled.  As prostate cancer falls under the presumptive provisions of 38 C.F.R. § 3.309 (e), the Board finds additional development is necessary to assess whether the Veteran may have been exposed to herbicides. 

Arthritis of the Left Fingers and Hand

During the January 2015 VA examination, the Veteran was diagnosed with arthritis in the first and third digits of the right hand.  The examination report indicates the imaging studies revealed no arthritis in the left hand.  In its subsequent supplemental statements of the case (SSOCs) the RO denied the Veteran's claim based on this examination. 

However, The Veteran underwent a VA medical examination in January 2012 where he was diagnosed with osteoarthritis of the left hand.  Specifically, the examiner noted small osteophyte proximal phalanx third finger.  The examiner noted the Veteran's primary occupation in service, which required typing and key punching on manual and automated equipment.  Specifically, the examiner noted the Veteran's reports that the condition began in 1972, when he had to type hundreds of government bills on a manual typewriter while processing troops returning from deployment.  The Veteran reported he still had symptoms of stiffness, pain and swelling in his left hand.  Upon noting the Veteran's in-service left hand 4th finger sprain, the examiner concluded the arthritis was unrelated to this injury.  However, the examiner completely ignored the Veteran's occupational history in-service and his reports of symptom onset in service.  Thus, the medical opinion is inadequate.

Given the contradictory examination reports the Board finds a new examination and medical opinion are warranted for clarification. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  Specifically, development as to whether the military warehouse in which the Veteran worked in 1973 might have exposed him to herbicides should be undertaken.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his bilateral hearing loss.  The electronic records should be made available to the examiner for review before the examination.  

3.  Afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected right shoulder disability with degenerative changes.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include measurements of active, passive, weight-bearing, and non-weight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary, he or she should clearly explain why that is so. 

4.  Refer the claims file to an examiner with sufficient experience and expertise to render an opinion on whether any degree of the Veteran's left foot pain at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active duty service.  The examiner must consider the Veteran's lay statements and other evidence, to specifically include his reports and evidence showing additional training outside of his military occupational specialty.  Another examination of the Veteran should be performed only if the physician providing the opinion deems it necessary. 

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician must identify the additional information needed.  

5.  Refer the claims file to an examiner with sufficient experience and expertise to render an opinion on whether any degree of the Veteran's prostate cancer at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active duty service.  The examiner must consider the Veteran's lay statements and other evidence, to specifically include his reports of continued symptoms of urinary problems in service, exposure to low-level radiation, working in a fire pit, handling an x-ray machine, as well as the article from the Cancer Treatment Centers of America.  Another examination of the Veteran should be performed only if the physician providing the opinion deems it necessary. 

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician must identify the additional information needed.  

6.  A medical examination should be performed by a VA examiner with sufficient experience and expertise to provide an opinion as to the etiology of the Veteran's left hand and finger condition.  The physician must also be mindful that although arthritis may not be shown in service or at separation from service, service connection can still be established if the evidence shows that it is actually due to incidents during service. 

The physician must state whether the Veteran has a current diagnosis of arthritis in the left hand or fingers.  If so, the examiner must opine as to whether any degree of the Veteran's left hand and finger condition at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his military occupational specialty.  In preferring his opinions, the examiner must consider the Veteran's lay statements, to specifically include his reports of repetitive typing hundreds of documents.   

The physician must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician must identify the additional information needed. 

7.  Undertake any other indicated development.

8.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


